Title: From George Washington to Patrick Dennis, 13 August 1781
From: Washington, George
To: Dennis, Patrick


                        
                            Sir
                            Head Quarters Dobbs’s Ferry 13th Augt 1781.
                        
                        I have recd your favr of the 11th by Mr Prevost. I do not think it will be prudent for you or any of the
                            pilots to go nearer the Coast than you are at present, untill you know from Genl Forman that the Fleet has made its
                            appearance—indeed I do not think it will be quite safe for Capt. Dobbs and the other pilots to remain constantly in the
                            same lodgings, even at Baskenridge. I would recommend it to them to shift every now and then, leaving word where they are,
                            that should an Express arrive they may be found on the instant.
                        I think it will be best to take up a light Waggon for those who have not Horses already provided, should you
                            be called down to the Coast—I shall furnish money for the hire of that and other Charges—I gave Capt. Dobbs ten Guineas
                            towards defraying Expences when he went from hence—There will be no danger between Basken Ridge and Monmouth Court House,
                            and from thence to the shore an Escort will be easily procured, especially when it shall be found that a French Fleet is
                            off.
                        Boats will undoubtedly be sent from the Fleet sufficient to carry you off—Genl Forman will have gone on board
                            before you can get down and will have informed the Admiral that you are in waiting. I am &c.

                    